DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 are presented for examination.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “ELECTROMAGNETIC DRIVE UNIT WITH HINGEABLLEY MOVABLE COIL AROUND MAGNET WITH RESILIENT BAND HOLDING COIL TO MAGNET,”
Claim Objections
Claims 8-11, 13 and 14 are objected to because of the following informalities: Claims 8-11, 13 and 14 are duplicates of claims 2-5..  Appropriate correction is required. Applicant is advised that should claim1 be found allowable, claims8-11, 13 and 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim1-11, 13 AND 14  are rejected under 35 U.S.C. 103 as being unpatentable over Su (US PG Pub 20070159010  hereinafter “Su”) in view of  Amemiya et al. (US PG Pub 20100033030 hereinafter “Amemiya”) or Lamb (US Patent 2668208 hereinafter “Lamb”).
Re-claim 1, Su disclose an electromagnetic drive unit (Title) comprising: a magnet (111); a coil (121) assembled close to the magnet (111) and hingeably (hinged by 13, 132, 133)  coupled to the magnet (111, via 122, and 112), wherein a hingeable movement (see Fig.4) of the coil (121) with respect to the magnet (111) provides a reciprocating mechanical drive (to the magnet).

    PNG
    media_image1.png
    668
    571
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    686
    385
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    740
    498
    media_image3.png
    Greyscale

	Su fails to explicitly teach a coil assembled on the magnet (it is around the magnet), wherein the hingeable movement of the coil  is facilitated by providing an alternating supply to the coil.  
	However, Amemiya teaches a coil assembled (16) on the magnet (28,27), wherein the hingeable movement of the coil (coil moves up and down by hinge 24)  is facilitated by providing an alternating supply to the coil (P[0079], sine wave alternating current applied to the coil 16).  
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the unit disclosed by Su wherein a coil assembled on the magnet (it is around the magnet), wherein the hingeable movement of the coil  is facilitated by providing an alternating supply to the coil as suggested by Amemiya as it is known in the art when applying a current to the wire, a movement is generated, the Fleming’s left hand rule, the coil will perform translational motion along the line or move around (Amemiya, P[0079]).

    PNG
    media_image4.png
    326
    568
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    323
    419
    media_image5.png
    Greyscale

Or 
  However, Lamb teaches a coil assembled (23) on the magnet (21), wherein the hingeable movement of the coil (23) coil pivots Col.2, L.34, pivotally hinged movable coil)  is facilitated by providing an alternating supply to the coil (col.3, L.45-61).  
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the unit disclosed by Su wherein a coil assembled on the magnet (it is around the magnet), wherein the hingeable movement of the coil  is facilitated by providing an alternating supply to the coil as suggested by Lamb as it is known in the art when applying a current to the wire, a movement is generated, the Fleming’s left hand rule, the coil will perform translational motion along the line or move around and to control movement of the coil by current supplied to the coil and returning the device to normal position employing ac current mechanism (Lamb, Col. 8, L.1, and Col.7, L.10-11). 

    PNG
    media_image6.png
    734
    547
    media_image6.png
    Greyscale


Re-claim 2, Su as modified discloses the electromagnetic drive unit according to claim 1, wherein the magnet is one of a permanent magnet (111 are permanent magnets) and an electromagnet.  
Re-claim 3, Su as modified discloses the electromagnetic drive unit according to claim 1, 
Su as modified fails to explicitly teach wherein the magnet includes a north pole surface, a south pole surface, an operative top surface and an operative bottom surface.  
However, Amemiya teaches the magnet (28, 27) includes a north pole surface (see Fig.3 and Fig.1B) , a south pole surface, an operative top surface (see Fig.3 and Fig.1b) and an operative bottom surface (any surface is operable).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the magnet disclosed by Su wherein the magnet includes a north pole surface, a south pole surface, an operative top surface and an operative bottom surface  as suggested by Amemiya as it is known in the art when applying a current to the wire, a movement is generated, the Fleming’s left hand rule, the coil will perform translational motion along the line or move around and to use poles  to provide motive force of direction of the translational motion and may invert motion according to which pole is which (Amemiya, P[0103]).
Re-claim 4, Su as modified discloses the electromagnetic drive unit according to claim 3, wherein the coil forming a triangular prism shape (see Fig.1).  
Su as modified fails to explicitly teach the coil is wrapped around the south pole surface and operative top surface of the magnet.
However, Amemiya teaches the coil (26) is wrapped around the south pole surface (see Fig.3, it is around south pole) and operative top surface (another any other surface is operative surface of the magnet ) of the magnet (28, magnet has bottom surface and other surfaces).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the unit disclosed by Su as modified wherein the coil is wrapped around the south pole surface and operative top surface of the magnet by Amemiya as it is known in the art when applying a current to the wire, a movement is generated, the Fleming’s left hand rule, the coil will perform translational motion along the line or move around (Amemiya, P[0079]).
Re-claim 5, Su as modified discloses the electromagnetic drive unit according to claim 1. 
Su as modified fails to explicitly teach further comprising a hinge provided on a base, wherein the base supports the magnet thereon, and the hinge facilitates the pivotal movement of coil with respect to the magnet.  
However, Lamb teaches comprising a hinge (20) provided on a base (10, base 20) see Fig.1), wherein the base supports  the magnet thereon (10 and base 20 support magnet), and the hinge (21) facilitates the pivotal movement of coil with respect to the magnet (Col.3, L.45-64).  
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the unit disclosed by Su wherein a hinge provided on a base, wherein the base supports the magnet thereon, and the hinge facilitates the pivotal movement of coil with respect to the magnet as suggested by Lamb as it is known in the art when applying a current to the wire, a movement is generated, the Fleming’s left hand rule, the coil will perform translational motion along the line or move around and to control movement of the coil by current supplied to the coil and returning the device to normal position employing ac current mechanism furthermore, making the device more accessible for manufacturing purposes ( reducing manufacturing cost (Lamb, Col.4, L.15, Col. 8, L.1, and Col.7, L.10-11). 
Re-claim 6, Su as modified disclose the electromagnetic drive unit according to claim 5, further comprising a resilient band (133, or see Fig.4) provided adjacent the operative top surface of the magnet (11, see Fig.4) for securing the coil (12)  to the magnet (coil is fixed to magnet via elastic structure 133 which has bands showing in Fig.5, and Fig.3).  
Re-claim 8, Su as modified discloses the electromagnetic drive unit according to claim 1, wherein the magnet is one of a permanent magnet (111 are permanent magnets) and an electromagnet.  
Re-claim 9, Su as modified discloses the electromagnetic drive unit according to claim 3, wherein the coil forming a triangular prism shape (see Fig.1).  
Su as modified fails to explicitly teach the coil is wrapped around the south pole surface and operative top surface of the magnet.
However, Amemiya teaches the coil (26) is wrapped around the south pole surface (see Fig.3, it is around south pole) and operative top surface (another any other surface is operative surface of the magnet ) of the magnet (28, magnet has bottom surface and other surfaces).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the unit disclosed by Su as modified wherein the coil is wrapped around the south pole surface and operative top surface of the magnet by Amemiya as it is known in the art when applying a current to the wire, a movement is generated, the Fleming’s left hand rule, the coil will perform translational motion along the line or move around (Amemiya, P[0079]).
Re-claim 10, Su as modified discloses the electromagnetic drive unit according to claim 1. 
Su as modified fails to explicitly teach further comprising a hinge provided on a base, wherein the base supports the magnet thereon, and the hinge facilitates the pivotal movement of coil with respect to the magnet.  
However, Lamb teaches comprising a hinge (20) provided on a base (10, base 20) see Fig.1), wherein the base supports  the magnet thereon (10 and base 20 support magnet), and the hinge (21) facilitates the pivotal movement of coil with respect to the magnet (Col.3, L.45-64).  
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the unit disclosed by Su wherein a hinge provided on a base, wherein the base supports the magnet thereon, and the hinge facilitates the pivotal movement of coil with respect to the magnet as suggested by Lamb as it is known in the art when applying a current to the wire, a movement is generated, the Fleming’s left hand rule, the coil will perform translational motion along the line or move around and to control movement of the coil by current supplied to the coil and returning the device to normal position employing ac current mechanism furthermore, making the device more accessible for manufacturing purposes ( reducing manufacturing cost (Lamb, Col.4, L.15, Col. 8, L.1, and Col.7, L.10-11). 
Re-claim 11, Su as modified disclose the electromagnetic drive unit according to claim 5, further comprising a resilient band (133, or see Fig.4) provided adjacent the operative top surface of the magnet (11, see Fig.4) for securing the coil (12)  to the magnet (coil is fixed to magnet via elastic structure 133 which has bands shown in Fig.5, and Fig.3).  
Re-claim 13, Su as modified discloses the electromagnetic drive unit according to claim 1, wherein the magnet is one of a permanent magnet (111 are permanent magnets) and an electromagnet.  
Re-claim 14, Su as modified discloses the electromagnetic drive unit according to claim 3, wherein the coil forming a triangular prism shape (see Fig.1).  
Su as modified fails to explicitly teach the coil is wrapped around the south pole surface and operative top surface of the magnet.
However, Amemiya teaches the coil (26) is wrapped around the south pole surface (see Fig.3, it is around south pole) and operative top surface (another any other surface is operative surface of the magnet ) of the magnet (28, magnet has bottom surface and other surfaces).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the unit disclosed by Su as modified wherein the coil is wrapped around the south pole surface and operative top surface of the magnet by Amemiya as it is known in the art when applying a current to the wire, a movement is generated, the Fleming’s left hand rule, the coil will perform translational motion along the line or move around (Amemiya, P[0079]).
Claim 7,12 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Su (US PG Pub 20070159010  hereinafter “Su”) in view of  Amemiya et al. (US PG Pub 20100033030 hereinafter “Amemiya”) and  Lamb (US Patent 2668208 hereinafter “Lamb”).
Re-claim 7, Su disclose an electromagnetic drive unit (Title) comprising: a magnet (111) having operative top and bottom surfaces (see Fig.1, showing magnet with different surfaces which are operative surfaces); a coil (121) assembled close to the magnet (111) and hingeably (hinged by 13, 132, 133)  coupled to the magnet (111, via 122, and 112), wherein a hingeable movement (see Fig.4) of the coil (121) with respect to the magnet (111) provides a reciprocating mechanical drive (to the magnet), 
	Su fails to explicitly teach a magnet having a north pole surface, a south pole surface, coil having a pair of terminals assembled, a coil assembled on the magnet (it is around the magnet), wherein the hingeable movement of the coil  is facilitated by providing an alternating supply to the coil.  
	However, Amemiya teaches a magnet (28,27, showing  N and S poles) having a north pole surface, a south pole surface (see Fig.3),a coil assembled (16) on the magnet (28,27), wherein the hingeable movement of the coil (coil moves up and down by hinge 24)  is facilitated by providing an alternating supply to the coil (P[0079], sine wave alternating current applied to the coil 16).  
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the unit disclosed by Su wherein a coil assembled on the magnet (it is around the magnet), wherein the hingeable movement of the coil  is facilitated by providing an alternating supply to the coil as suggested by Amemiya as it is known in the art when applying a current to the wire, a movement is generated, the Fleming’s left hand rule, the coil will perform translational motion along the line or move around (Amemiya, P[0079]).
Su fails to explicitly teach coil having a pair of terminals assembled.
However, Lamb teaches coil having a pair of terminals assembled (Col.3, L54, connections to 25,26)  and also teaches a coil assembled (23) on the magnet (21), wherein the hingeable movement of the coil (23) coil pivots Col.2, L.34, pivotally hinged movable coil)  is facilitated by providing an alternating supply to the coil (col.3, L.45-61).  
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the unit disclosed by Su wherein coil having a pair of terminals assembled a coil assembled on the magnet (it is around the magnet), wherein the hingeable movement of the coil  is facilitated by providing an alternating supply to the coil as suggested by Lamb as it is known in the art when applying a current to the wire, a movement is generated, the Fleming’s left hand rule, the coil will perform translational motion along the line or move around and to control movement of the coil by current supplied to the coil and returning the device to normal position employing ac current mechanism (Lamb, Col. 8, L.1, and Col.7, L.10-11). 
Re-claim 12, Su disclose an electromagnetic drive unit (Title) comprising: a magnet (111) having operative top and bottom surfaces (see Fig.1, showing magnet with different surfaces which are operative surfaces); a coil (121) assembled close to the magnet (111) and hingeably (hinged by 13, 132, 133)  coupled to the magnet (111, via 122, and 112), wherein a hingeable movement (see Fig.4) of the coil (121) with respect to the magnet (111) provides a reciprocating mechanical drive (to the magnet), a resilient band (133, or see Fig.4) provided adjacent the operative top surface of the magnet (11, see Fig.4) for securing the coil (12)  to the magnet (coil is fixed to magnet via elastic structure 133 which has bands showing in Fig.5, and Fig.3).   
	Su fails to explicitly teach a magnet having a north pole surface, a south pole surface, coil having a pair of terminals assembled, a coil assembled on the magnet (it is around the magnet), wherein the hingeable movement of the coil  is facilitated by providing an alternating supply to the coil.  
	However, Amemiya teaches a magnet (28,27, showing  N and S poles) having a north pole surface, a south pole surface (see Fig.3),a coil assembled (16) on the magnet (28,27), wherein the hingeable movement of the coil (coil moves up and down by hinge 24)  is facilitated by providing an alternating supply to the coil (P[0079], sine wave alternating current applied to the coil 16).  
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the unit disclosed by Su wherein a coil assembled on the magnet (it is around the magnet), wherein the hingeable movement of the coil  is facilitated by providing an alternating supply to the coil as suggested by Amemiya as it is known in the art when applying a current to the wire, a movement is generated, the Fleming’s left hand rule, the coil will perform translational motion along the line or move around (Amemiya, P[0079]).
Su fails to explicitly teach coil having a pair of terminals assembled, a hinge provided on a base, wherein the base supports the magnet thereon, and the hinge facilitates the pivotal movement of coil with respect to the magnet.  
However, Lamb teaches coil having a pair of terminals assembled (Col.3, L54, connections to 25,26)  and also teaches a coil assembled (23) on the magnet (21), wherein the hingeable movement of the coil (23) coil pivots Col.2, L.34, pivotally hinged movable coil)  is facilitated by providing an alternating supply to the coil (col.3, L.45-61), a hinge (20) provided on a base (10, base 20) see Fig.1), wherein the base supports  the magnet thereon (10 and base 20 support magnet), and the hinge (21) facilitates the pivotal movement of coil with respect to the magnet (Col.3, L.45-64).  
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the unit disclosed by Su wherein coil having a pair of terminals assembled a coil assembled on the magnet (it is around the magnet), wherein the hingeable movement of the coil  is facilitated by providing an alternating supply to the coil , a hinge provided on a base, wherein the base supports the magnet thereon, and the hinge facilitates the pivotal movement of coil with respect to the magnet as suggested by Lamb as it is known in the art when applying a current to the wire, a movement is generated, the Fleming’s left hand rule, the coil will perform translational motion along the line or move around and to control movement of the coil by current supplied to the coil and returning the device to normal position employing ac current mechanism (Lamb, Col. 8, L.1, and Col.7, L.10-11). 
Re-claim 15, Su disclose an electromagnetic drive unit (Title) comprising: a magnet (111) having operative top and bottom surfaces (see Fig.1, showing magnet with different surfaces which are operative surfaces); wherein the magnet is one of a permanent magnet (111 are permanent magnets) and an electromagnet, a coil (121) assembled close to the magnet (111) and hingeably (hinged by 13, 132, 133)  coupled to the magnet (111, via 122, and 112), wherein a hingeable movement (see Fig.4) of the coil (121) with respect to the magnet (111) provides a reciprocating mechanical drive (to the magnet), 
wherein the coil forming a triangular prism shape (see Fig.1), a resilient band (133, or see Fig.4) provided adjacent the operative top surface of the magnet (11, see Fig.4) for securing the coil (12)  to the magnet (coil is fixed to magnet via elastic structure 133 which has bands showing in Fig.5, and Fig.3),.   
Su fails to explicitly teach a magnet having a north pole surface, a south pole surface, coil having a pair of terminals assembled, a coil assembled on the magnet (it is around the magnet), wherein the hingeable movement of the coil  is facilitated by providing an alternating supply to the coil, the coil is wrapped around the south pole surface and operative top surface of the magnet.  
	However, Amemiya teaches a magnet (28,27, showing  N and S poles) having a north pole surface, a south pole surface (see Fig.3),a coil assembled (16) on the magnet (28,27), wherein the hingeable movement of the coil (coil moves up and down by hinge 24)  is facilitated by providing an alternating supply to the coil (P[0079], sine wave alternating current applied to the coil 16), the coil (26) is wrapped around the south pole surface (see Fig.3, it is around south pole) and operative top surface (another any other surface is operative surface of the magnet ) of the magnet (28, magnet has bottom surface and other surfaces).  
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the unit disclosed by Su wherein a coil assembled on the magnet (it is around the magnet), wherein the hingeable movement of the coil  is facilitated by providing an alternating supply to the coil, he coil is wrapped around the south pole surface and operative top surface of the magnet as suggested by Amemiya as it is known in the art when applying a current to the wire, a movement is generated, the Fleming’s left hand rule, the coil will perform translational motion along the line or move around (Amemiya, P[0079]).
Su fails to explicitly teach coil having a pair of terminals assembled, a hinge provided on a base, wherein the base supports the magnet thereon, and the hinge facilitates the pivotal movement of coil with respect to the magnet.  
However, Lamb teaches coil having a pair of terminals assembled (Col.3, L54, connections to 25,26)  and also teaches a coil assembled (23) on the magnet (21), wherein the hingeable movement of the coil (23) coil pivots Col.2, L.34, pivotally hinged movable coil)  is facilitated by providing an alternating supply to the coil (col.3, L.45-61), a hinge (20) provided on a base (10, base 20) see Fig.1), wherein the base supports  the magnet thereon (10 and base 20 support magnet), and the hinge (21) facilitates the pivotal movement of coil with respect to the magnet (Col.3, L.45-64).  
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the unit disclosed by Su wherein coil having a pair of terminals assembled a coil assembled on the magnet (it is around the magnet), wherein the hingeable movement of the coil  is facilitated by providing an alternating supply to the coil , a hinge provided on a base, wherein the base supports the magnet thereon, and the hinge facilitates the pivotal movement of coil with respect to the magnet as suggested by Lamb as it is known in the art when applying a current to the wire, a movement is generated, the Fleming’s left hand rule, the coil will perform translational motion along the line or move around and to control movement of the coil by current supplied to the coil and returning the device to normal position employing ac current mechanism (Lamb, Col. 8, L.1, and Col.7, L.10-11). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent by Hotline 2895030 July 1959 showing structure of claims above. . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAGED M ALMAWRI/             Primary Patent Examiner, Art Unit 2834